Appeal from D. C. Utah. The motion of appellant to dismiss the appeal under Rule 60 and the motion of William M. Bennett for a hearing are set for oral argument on April 29,1969. The Solicitor General is invited to file a brief and present oral argument if he so desires. Mr. Justice Harlan and Mr. Justice Stewart dissent, believing that the action taken by the Court abuses its own processes. See Rule 60.
Mr. Justice White, Mr. Justice Fortas, and Mr. Justice Marshall took no part in the consideration or decision of this matter.